53 Mich. App. 641 (1974)
220 N.W.2d 202
BLAIR
v.
WAYNE STATE UNIVERSITY
Docket No. 14255.
Michigan Court of Appeals.
Decided May 31, 1974.
*642 Lafferty, Reosti, Jabara, Papakhian & James, for plaintiffs.
Byron H. Higgins, for defendants.
Before: V.J. BRENNAN, P.J., and McGREGOR and T.M. BURNS, JJ.
PER CURIAM.
Plaintiffs first challenge the constitutionality of §§ 1B(1) and (2) of the Wayne State University Policy for Determining Residence for tuition purposes which reads as follows:
"B. ADULTS who are residents of the United States.
"1. Official Statement:
"A person over 21 years of age with residence in the United States shall be deemed a resident of Michigan for the purpose of registration in the University if he claims Michigan residence and has resided in Michigan for six months preceding the date of his enrollment, provided that any registrations he may have in any educational institution during that period do not exceed 8 quarter hours per quarter (or 8 semester hours per semester), except in the Law School where any such registrations must be in a part-time curriculum.
"2. Interpretations:
"a. The six months used to establish residence may not include:
"1. Time spent in any educational or training institution while electing more than 8 hours per term * * *."
These regulations are indistinguishable from those held unconstitutional in Vlandis v Kline, 412 U.S. 441; 93 S. Ct. 2230; 37 L. Ed. 2d 63 (1973). The permanent, irrebuttable presumption of nonresidence created by these regulations violates the due process clause of the Fourteenth Amendment.
*643 Plaintiffs also contend that defendant university's refusal to include time spent by a resident as a student in computing the six-month period used to establish residency for single adults, while including it in the case of spouses of Michigan residents, denied the plaintiffs the equal protection of the laws.
According to the Wayne State University Policy for Determining Residence, § 1B(2)b, it is possible for the spouses of Michigan residents to obtain residency status for tuition purposes six months after either their marriage or arrival in this state, even though they carried a full course load during the six-month period. The spouses must only present evidence, based on a reasonable combination of seven factors listed in the regulations, that it is the intention of both spouses to make Michigan their permanent domicile. There is no similar provision applicable to single individuals.
The plaintiffs in this case met five of the seven criteria listed in the regulations. If they had been spouses of Michigan residents, they would have been promptly reclassified to residents when they applied for redetermination. They were not reclassified and did not meet the standards for reclassification only because they were single. Distinctions drawn between two virtually identical groups without some demonstrable, rational basis therefor are arbitrary and invidious and deny equal protection of the law. Department of Agriculture v Moreno, 413 U.S. 528; 93 S. Ct. 2821; 37 L. Ed. 2d 782 (1973); Frontiero v Richardson, 411 U.S. 677; 93 S. Ct. 1764; 36 L. Ed. 2d 583 (1973); Gomez v Perez, 409 U.S. 535; 93 S. Ct. 872; 35 L. Ed. 2d 56 (1973); James v Strange, 407 U.S. 128; 92 S. Ct. 2027; 32 L. Ed. 2d 600 (1972); Stanley v Illinois, 405 U.S. 645; 92 S. Ct. 1208; 31 L. Ed. 2d 551 (1972); Reed v Reed, 404 U.S. 71; 92 *644 S Ct 251; 30 L. Ed. 2d 225 (1971). Residency regulations for tuition purposes such as those at bar fall within that category. See Vlandis v Kline, supra, 412 US at 456-459; 93 S. Ct. at 2238-2240; 37 L Ed 2d at 74-76 (White, J., concurring).
Reversed and remanded with instructions to enter a judgment ordering these individual plaintiffs reclassified to resident status as of and from the Winter, 1971, quarter.